SUPREME COURT OF GEORGIA

           Case No. S23A0073

                                                      September 30, 2022



     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

  SCOTT K. CAMP v. RYAN CHRISTOPHER WILLIAMS et al.

     Upon consideration, it appearing that the attached opinion
decides an election issue, which must be handled in an expedited
manner, any motion for reconsideration must be received in the
Supreme Court E-Filing/Docket (SCED) System by 12:00 p.m. on
Friday, October 7, 2022.


                     SUPREME COURT OF THE STATE OF GEORGIA

                                            Clerk’s Office, Atlanta
                            I certify that the above is a true extract from the
                     minutes of the Supreme Court of Georgia.
                            Witness my signature and the seal of said court hereto
                     affixed the day and year last above written.




                                                         , Clerk
NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


 In the Supreme Court of Georgia



                                                     Decided: September 30, 2022


                        S23A0073. CAMP v. WILLIAMS et al.


         PETERSON, Presiding Justice.

         This case is a dispute over who can run for Chief Magistrate

 Judge of Douglas County in the November 2022 election. After the

 incumbent successfully challenged the qualifications of the only

 person who qualified to run for the Democratic nomination, the

 Douglas County Democratic Party Executive Committee purported

 to name a replacement. That led to another challenge, this one by

 the incumbent’s husband (a registered voter eligible to vote in the

 election), contending that the substitution was improper. The

 superior court agreed that the Douglas County Board of Elections

 and Registration (the “Board”) was not legally authorized to allow

 the substitution, but ruled that the statutory vehicle through which

 the challenge was asserted — OCGA § 21-2-6 — covers only

                                                        2
challenges to a candidate’s qualifications to hold office (like age,

residence, and bar membership), not whether the candidate fulfilled

the   necessary   prerequisites   to   seek   office   (like   a   proper

substitution).

      We granted an application for discretionary appeal, expedited

consideration in the light of the rapidly approaching election, and

now reverse. Code section 21-2-6 allows the challenge here because

“qualifications,” as that term is used in the statute, includes all of

the prerequisites for seeking and holding office. The substitute

candidate did not properly qualify to seek office, so the Board lacked

authority to put him on the ballot. And because electors have an

interest in having the community’s government offices filled by duly

qualified officials, the Board’s decision allowing an unqualified

candidate on the ballot violated a substantial right of an elector.

Accordingly, the decision below must be reversed.

      1. This controversy began when the incumbent Chief




                                  3
Magistrate Judge (and Republican nominee), 1 Susan Camp,

successfully challenged in superior court the qualifications of her

would-be-opponent, Sylvia Baker, on the grounds that Baker is not

a member of the State Bar of Georgia. Baker was the only

Democratic candidate who qualified to run for Chief Magistrate, so

her removal from the Democratic Primary ballot meant that Camp

would run without a Democratic challenger in the general election.

      In response, the Douglas County Democratic Party purported

to substitute a new candidate before the primary election — Ryan

Christopher Williams — who had qualified to run for superior court

judge. Scott Camp, Susan Camp’s husband and a registered voter

eligible to vote in the election for Chief Magistrate, challenged that

action in a written submission to the Board.

      After a hearing, the Board dismissed the challenge, despite the

fact that Williams was not on the list of certified Democratic

candidates for the chief magistrate seat. See OCGA § 21-2-154 (b).



      1  Unlike many other judicial offices across Georgia, this Douglas County
office is a partisan office.
                                      4
The Board announced that Williams would appear on the general

election ballot as the Democratic nominee for Chief Magistrate

Judge. Camp sought judicial review under OCGA § 21-2-6, naming

Williams, the Board, the Board’s members, and its director, Milton

Kidd, as respondents.

     The superior court agreed that the Board should not have

replaced Baker with Williams, but refused to reverse the Board’s

decision. The challenge allowed by OCGA § 21-2-6, the court said,

“does not encompass the process by which [a candidate is] placed on

the ballot — it is limited to challenges upon his qualifications to hold

the office.” The court reasoned that subsection (a) of the statute

refers to “the constitutional and statutory qualifications for holding

the office being sought,” which the court took to mean personal

characteristics like residence, age, citizenship, voter registration,

and education. See OCGA § 21-2-6 (a); see also OCGA § 15-10-22

(identifying the “Qualifications of magistrates”). The court therefore

believed that reversing the Board’s decision to allow Williams’s

substitution “would require it to add language to the statute that is

                                   5
simply not there.”

     Following    that   decision,       Camp   sought   and   obtained

discretionary review from this Court. We directed the parties to

address one question: “[d]id the Superior Court err in concluding

that OCGA § 21-2-6 did not authorize the court to reverse the

decision of the Superintendent and the Douglas County Board of

Elections?”

     2. The answer to that question is yes. Code section 21-2-6 does

authorize voters to challenge a candidate who has not satisfied the

procedural prerequisites to appearing on the ballot. As explained

below, the word “qualifications” is not as a semantic matter limited

to the prerequisites for holding office. Moreover, the permission to

challenge a candidate’s qualifications to “seek” office indicates that

prerequisites to appearing on the ballot are included in the

challengeable qualifications. And this understanding is confirmed

by subsection (d) of the statute, which provides that failure to satisfy

one particular procedural prerequisite — payment with a valid

check — requires an automatic finding of failure to meet the

                                     6
“qualifications” (albeit for “holding” the office) even without any

challenge.

     Code section 21-2-6 provides that “[e]very candidate for county

office who is certified by the county executive committee of a political

party or who files a notice of candidacy . . . shall meet the

constitutional and statutory qualifications for holding the office

being sought.” OCGA § 21-2-6 (a). “[A]ny elector who is eligible to

vote for any such candidate may challenge the qualifications of the

candidate . . . giving the reasons why the elector believes the

candidate is not qualified to seek and hold the public office for which

the candidate is offering.” OCGA § 21-2-6 (b). And if that happens,

“[t]he superintendent shall determine if the candidate is qualified to

seek and hold the public office for which the candidate is offering.”

OCGA § 21-2-6 (c).

     “When we consider the meaning of a statute, ‘we must presume

that the General Assembly meant what it said and said what it

meant.’” Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337)

(2013) (quoting Arby’s Restaurant Group, Inc. v. McRae, 292 Ga. 243,

                                   7
245 (1) (734 SE2d 55) (2012)). “To that end, we must afford the

statutory text its plain and ordinary meaning, we must view the

statutory text in the context in which it appears, and we must read

the statutory text in its most natural and reasonable way, as an

ordinary speaker of the English language would.” Id. at 172-173 (1)

(a) (citations and punctuation omitted).

      (a) Starting with the text, the ordinary meaning gleaned from

a review of dictionary definitions of “qualification” offers little

support for Williams’s and the Board’s argument that the word as

used in the statute can refer only to the attributes required to hold

office. And although examination of dictionary definitions of a single

word is not a substitute for a broader consideration of context and

history, see, e.g., Jones v. State, 304 Ga. 594, 602 (3) (820 SE2d 696)

(2018) (declining to apply dictionary definitions when an argument

based on them “views one word in isolation and ignores the

context”), “reviewing dictionaries from the era of the statute’s

enactment may assist in determining its meaning.” State v. Henry,

312 Ga. 632, 637 (3) (a) (864 SE2d 415) (2021) (citing Sandifer v.

                                  8
U.S. Steel Corp., 571 U.S. 220, 227-228 (134 SCt 870, 187 LE2d 729)

(2014)).

     So understood, contemporary dictionaries do not indicate a

limited    scope   to   the   meaning   of   “qualifications.”   Instead,

contemporary dictionaries show that the ordinary meanings of

“qualifications” and “qualified” both encompass necessary pre-

requisites generally — not merely traits or attributes.

     Around the time the statute was enacted, see Ga. Laws 1980 p.

312, 313-314, § 2, “qualification” was commonly defined to mean

things like “the act of qualifying or the state of being qualified”; “any

quality, knowledge, ability, experience, or acquirement that fits a

person for a position, office, profession, etc.” or “a condition that

must be met in order to exercise certain rights.” Webster’s Deluxe

Unabridged Dictionary, 1473 (2d ed. 1983); see also Webster’s Ninth

New Collegiate Dictionary, 963 (1985); Webster’s Third New

International Dictionary, 1858 (1976).

     Along the same lines, “qualified” was commonly defined to

mean things like “having met conditions or requirements set”; and

                                   9
“having the necessary or desirable qualifications.” Webster’s Deluxe

Unabridged Dictionary, supra at 1473; see also Webster’s Ninth

New Collegiate Dictionary, supra at 963; Webster’s Third New

International Dictionary, supra at 1858.

     As a matter of ordinary meaning, therefore, there is no reason

to believe that the General Assembly’s use of the words

“qualifications” or “qualified” compels the conclusion that OCGA §

21-2-6 allows challenges only to attributes like age, residency, and

bar status.

      (b) Moreover, “[a]s we have said many times before when

interpreting legal text, ‘we do not read words in isolation, but rather

in context.’” City of Guyton v. Barrow, 305 Ga. 799, 805 (3) (828 SE2d

366) (2019) (quoting Smith v. Ellis, 291 Ga. 566, 573 (3) (a) (731

SE2d 731) (2012)). Indeed, “[t]he primary determinant of a text’s

meaning is its context[.]” City of Guyton, 305 Ga. at 805 (3). So

“‘[e]ven if words are apparently plain in meaning, they must not be

read in isolation and instead, must be read in the context of the

regulation as a whole.’” Id. (quoting Elliott v. State, 305 Ga. 179, 187

                                  10
(II) (B) (824 SE2d 265) (2019)). To discern that context, “we may look

to the provisions of the same statute, the structure and history of

the whole statute, and other law — constitutional, statutory, and

common law alike — that forms the legal background of the

statutory provision in question.” Langley v. State, 313 Ga. 141, 143

(2) (868 SE2d 759) (2022) (quoting Zaldivar v. Prickett, 297 Ga. 589,

591 (1) (774 SE2d 688) (2015)). Indeed, “all statutes relating to the

same subject matter are to be construed together, and harmonized

wherever possible.” Langley, 313 Ga. at 143 (2) (quoting Hartley v.

Agnes Scott College, 295 Ga. 458, 462 (2) (b) (759 SE2d 857) (2014)).

     (i) Beginning with immediate context, two features of OCGA §

21-2-6 show that “qualifications” are best understood to include (and

“qualified” is best understood to mean that a person has satisfied)

the pre-requisites for seeking and holding office—including any

necessary procedural steps.

     First, subsections (b) and (c) contemplate a challenge to the

candidate’s qualifications to “seek and hold” office. If the word “seek”

is not superfluous, then it suggests that an elector may show that

                                  11
the candidate is not “qualified” to run for office — not merely that

he would not be qualified to serve, if elected. See Hill v. Owens, 292

Ga. 380, 383 (2) (a) (738 SE2d 56) (2013) (“this Court avoids

interpreting statutes in a manner that renders any portion of them

surplusage or meaningless”).

     Take      OCGA     §   15-10-22:   that   section   defines   the

“[q]ualifications of magistrates” upon “taking office.” Those are

requirements for “hold[ing]” the office. See OCGA § 21-2-6 (b)-(c). So

if that was all OCGA § 21-2-6 was concerned with, then there would

be no need to specify that voters may challenge whether the

candidate is eligible to “seek” the office. Compare “Seek,” Webster’s

Ninth New Collegiate Dictionary, supra, at 1063 (“to ask for”; “to try

to acquire or gain”; “to make an attempt”); Webster’s Deluxe

Unabridged Dictionary, supra at 1643 (“to make pursuit; to attempt

to find or take”) with “Hold,” Webster’s Deluxe Unabridged

Dictionary, supra at 866 (“to have and keep as one’s own; to be in

possession of; own; occupy; as, he holds the office of mayor”)

(emphasis in original). And the only apparent meaning of “seek[ing]

                                 12
office” is running for office, at least in the context of a statute about

elections. See OCGA § 21-2-130 et seq. (detailing the ways in which

a candidate may “qualify” for an election). Thus, if the use of “seek”

in this statute does not mean that a voter can challenge whether a

candidate is duly qualified to run for office, it means nothing at all,

given that the statute uses the word “hold” separately.

     Williams and the Board disagree. They point out that

subsection (b) points back to the qualifications of any candidate

“referred to in subsection (a)” — and they conclude that this means

“qualifications” refers only to the requirements for holding the office.

OCGA 21-2-6 (b).

     But even that misreads the statute. Subsection (b) does not

simply refer to the “qualifications” mentioned in subsection (a), it

makes clear that one may challenge “the qualifications of any

candidate referred to in subsection (a).” OCGA § 21-2-6 (b)

(emphasis supplied). Thus, the cross reference limits which

candidates can be challenged under section 21-2-6; it does not limit

or modify the operative language of subsections (b) and (c).

                                   13
     Second, subsection (d) uses the word “qualifications” to refer to

a procedural pre-requisite: if a candidate pays his qualifying fee with

a check that is returned for insufficient funds, “the superintendent

shall automatically find that such candidate has not met the

qualifications for holding the office being sought[.]” OCGA § 21-2-6

(d). Williams and the Board suggest that this is merely an exception

that proves their rule (i.e., that qualifications are purely

substantive), but subsection (d) gives no sense that it is providing an

exception or even that it is using “qualifications” in an unusual

sense. Instead, it seems plain enough that paying one’s qualifying

fee with a bad check is singled out because the superintendent must

“automatically find that such candidate has not met the

qualifications” — i.e., no challenge under (b) or (c) is necessary, and

the superintendent has no discretion to overlook the failure. See id.

(emphasis added).

     Thus, like the ordinary meaning of the words themselves, the

context of OCGA § 21-2-6 confirms that a candidate meets the

“qualifications” to seek and hold office only if he has satisfied all of

                                  14
the pre-requisites, including procedural requirements.

     (ii) Turning to broader statutory context, this understanding

also comports with the use of related terminology and related

provisions in the Elections Code.

     For candidates, “[q]ualifications” are the pre-requisites

(whether things like residency and bar membership or procedural

steps and processes) to seek and hold office. See OCGA § 21-2-130

(dealing with the methods of “Qualification of candidates”:

“Candidates may qualify for an election” by nomination, a notice of

candidacy, special rules for presidential electors, or substitute

nomination under OCGA § 21-2-134); OCGA § 15-10-22 (setting the

qualifications of magistrates, including residence, age, citizenship,

voter registration, high school diploma, and other qualifications

imposed by local law); OCGA § 15-7-21 (setting the qualifications of

state court judges, including residence, age, length of time admitted

to practice law, and good standing within the State Bar); OCGA §

15-18-3 (setting the qualifications of district attorneys, including

residence, age, and bar status); see also Ga. Const. of 1983, Art. VI

                                    15
Sec. VII, Par. II (imposing as qualifications for various judicial office

requirements such as length of time admitted to practice law and

residency in the relevant location, and empowering the General

Assembly to impose additional requirements by law); OCGA § 21-2-

216 (a) (an “Elector’s qualifications” include being “[r]egistered as

an elector in the manner prescribed by law”).

      “Qualifying,” in turn, is the process by which a person

demonstrates to election officials that he or she possesses or satisfies

the necessary prerequisites. See, e.g., OCGA § 21-2-130 et seq.2; see

also OCGA §§ 21-2-153 et seq., 21-2-172, 21-2-181 et seq., 21-2-214.

      And completing qualifying makes a person “eligible” to seek


      2 Several provisions use “qualified” as the past tense of “qualifying,”
OCGA §§ 21-2-131 (c) (1); 21-2-132 (e) (5); 21-2-134 (e); 21-2-137; 21-2-138; 21-
2-153 (c) (1) (D), (d) (1); 21-2-153.1 (c), (e); 21-2-154 (a), (b); 21-2-155; 21-2-171
(a). Many others refer to the qualifying process with words like
   • “qualify,” OCGA §§ 21-2-9 (d); 21-2-130; 21-2-132 (d) (5), (j) (1); 21-2-
     132.1 (b); 21-2-134 (b) (1) (B), (b) (1) (C), (b) (1) (D); 21-2-137; 21-2-153
     (a) (1) (B), (b), (c), (f), (g) (1); 21-2-153.1 (a), (c); 21-2-157 (b); 21-2-214
     (b); 21-2-217 (a); or
   • “qualifies,” OCGA §§ 21-2-131 (b) (1), (c) (3)-(5); 21-2-135 (a) (1); 21-2-
     153 (d) (1); 21-2-154 (a); and even
   • “qualification(s).” OCGA §§ 21-2-131 (c) (1)-(2); 21-2-153, 21-2-153.1;
     21-2-182.


                                          16
office. See OCGA § 21-2-132 (b)-(d); see also OCGA § 21-2-133 (a)

(“No person elected on a write-in vote shall be eligible to hold office

unless notice of his or her intention of candidacy was filed and

published” at the prescribed time before the election). 3 Of course, an

otherwise eligible candidate can lose eligibility under certain

circumstances — which, depending on the situation, is sometimes

described in terms of ineligibility and sometimes in terms of

disqualification. See OCGA §§ 21-2-8, 21-2-133 (d); 45-2-1

(ineligibility); OCGA §§ 21-2-8, 21-2-134 (d)-(e), 21-2-153 (d) (2)

(disqualification).4


      3  In other contexts, the Elections Code sometimes uses the word “eligible”
to refer to the mere potential to hold office, see OCGA § 21-2-153 (b) (2), (e) (7);
OCGA § 21-2-153.1 (d) (7); OCGA § 21-2-132 (f) (7).
       4 We note that this terminology is used in similar (but not always

identical) ways when describing voters (whom the Code calls “electors”). Like
candidates, voter qualifications encompass both substantive attributes and
procedural steps. See OCGA §§ 21-2-216 (a); 21-2-227. And, as with candidates,
a voter can be “disqualified.” See OCGA §§ 21-2-216 (b), (d), (f); 21-2-224 (d),
(e); 21-2-228 (b), (e); 21-2-229 (a); 21-2-230. But the Elections Code also uses
the term “qualified” in conjunction with “registered” to establish a voter’s
entitlement to vote or sign a petition (which is only sometimes called
eligibility), see OCGA §§ 21-2-132 (h) (1)-(2); 21-2-153 (a.1) (1)-(2); 21-2-182;
21-2-183 (b) (3); 21-2-211; 21-2-221.2, even though registration is one of the
express qualifications for an elector, see OCGA § 21-2-216 (a). “Eligible,” in
turn, can sometimes describe entitlement to vote in its own right, see OCGA
§§ 21-2-216 (g) (1); 21-2-220 et seq., but it is also sometimes used in conjunction

                                        17
      On this score, the Board argues that many of these examples

use “qualification” in isolation, rather than in the context of “holding

the office being sought.” OCGA § 21-2-6 (a). But again, that just

focuses on the terminology of subsection (a), which encompasses the

procedural pre-requisites referenced in subsections (b) and (c).

      Williams, for his part, adds that the process or means of

qualifying is neither equivalent to nor interchangeable with a

candidate’s qualifications. That is true, so far as it goes, but (for the

reasons just discussed) it does not show that procedural hurdles are

not qualifications necessary “to seek and hold” office, OCGA § 21-2-

6 (b)-(c).

      In short, our conclusion — that the “qualifications” referenced

in OCGA § 21-2-6 includes both the legally specified prerequisites

for holding office and the procedural requirements necessary to seek


with “registered” and/or “qualified” to narrow all registered voters to just those
able to vote in a particular election. See OCGA §§ 21-2-132 (h) (1); 21-2-153
(a.1) (1); 21-2-170 (b); 21-2-211. And because of that, it is used in various places
throughout the Elections Code for other things like tabulating the number of
signatures needed for qualifying petitions. See OCGA §§ 21-2-132 (h) (1); 21-2-
170 (b); 21-2-180. But, as with candidates, “eligible” is also sometimes used to
refer to the potential of being entitled to vote at some future time upon
fulfilling procedural requirements. See OCGA § 21-2-221.2 (b) (5).
                                        18
office — fits comfortably with the overall usage of that and related

terms throughout the Elections Code.

      (c) Thus, OCGA § 21-2-6’s reference to the qualifications for

seeking and holding office is best read to include all pre-requisites

— including the procedural requirements to seek office — not just

the traits required to hold it.

     That conclusion is enough to resolve this case. It is undisputed

that Williams did not qualify for the election through the Democratic

primary in the time prescribed by law. See OCGA § 21-2-154 (setting

the time for qualifying in a partisan primary); OCGA § 21-2-130

(describing the general pathways to qualify for an election). And

because Georgia law allows a political party to substitute one

candidate for another only after the original candidate has secured

the nomination, Williams could not qualify as a substitute

candidate. See OCGA § 21-2-134 (a), (b) (1). The Board’s only real

counterargument is that nothing in the Election Code prohibited

them from doing so. But this misunderstands the nature of the

Board’s power. The Board does not generally have power to do

                                  19
whatever is not prohibited; rather, the Board has only that power

granted to it by law. See OCGA § 21-2-40 (b); Glustrom v. State, 206

Ga. 734, 738 (58 SE2d 534) (1950) (“An administrative agency of

government . . . can have only the administrative or policing powers

expressly or by necessary implication conferred upon it[.]”).

Unfettered substitution of candidates is not one of those powers.

     Thus, Williams did not “qualify for [the] election” under OCGA

§ 21-2-130, and he is not “qualified to seek and hold the public office”

of Chief Magistrate of Douglas County. See OCGA 21-2-6 (b)-(c). The

superior court erred in holding otherwise.

     3. Williams and the Board also urge us to affirm the judgment

below under the “right for any reason” rule, arguing that Camp has

not shown that his “substantial rights” were prejudiced within the

meaning of the statute’s remedial section. See OCGA § 21-2-6 (e).

Camp responds that his substantial rights have been prejudiced

because the Superior Court’s mistaken reading of the statute made

a difference in the outcome of his challenge. We agree.

     Code section 21-2-6 (e) provides that “[t]he [reviewing] court

                                  20
may reverse or modify the decision [of the county elections and

registration board] if substantial rights of the appellant have been

prejudiced because the findings, inferences, conclusions, or decisions

of the superintendent are” unlawful on one of several specified

bases. See also OCGA § 21-2-5 (companion statute for the

qualifications of candidates for federal and state office); OCGA § 50-

13-19 (h) (similar standard for judicial review of administrative

agency decisions). Although our past cases on the subject have

generally involved the right to seek elected office, see Handel v.

Powell, 284 Ga. 550, 553 n.3 (670 SE2d 62) (2008); City of Greenville

v. Bray, 284 Ga. 641, 641-642 (670 SE2d 98) (2008), the statute itself

is not so limited.

     Georgia law recognizes voters’ “interest in having the public

offices in their community held by legally qualified persons[.]” Lilly

v. Heard, 295 Ga. 399, 404-405 (2) (c) (761 SE2d 46) (2014) (citing

OCGA § 9-6-60 (a “person” interested in a public office may seek a

writ of quo warranto “to inquire into the right of any person to any

public office”), and McCullers v. Williamson, 221 Ga. 358, 360 (1)

                                 21
(144 SE2d 911) (1965) (holding that residents and taxpayers of

Walton County had a sufficient “interest” in the offices of the local

board of education to give them standing to file a quo warranto

action)). No one doubts that a candidate has a substantial interest

in running for office, but electors have a substantial interest, too.

The Elections Code requires that candidates be duly qualified to run

for office, and OCGA § 21-2-6 is an express vehicle to vindicate

voters’ interest in ensuring that is so. Any other conclusion would

flatly contradict the General Assembly’s decision to give “any elector

who is eligible to vote” for a candidate the power to “challenge the

qualifications of [that] candidate[.]” OCGA § 21-2-6 (b).

     Williams and the Board argue that we have described interests

like the one Camp attempts to vindicate here as a “public . . . as

opposed to a private right.” Lilly, 295 Ga. at 405 (2) (c). True enough.

But Lilly said so only in the context of explaining that one such

challenge had preclusive effect on a subsequent similar challenge to

the same candidate. Because the interest in qualified candidates is

common to the political community as a whole, voters “have an

                                  22
identity of interests” making them “in privity” for purposes of res

judicata. Id. at 404-405 (2) (c). That is all that Lilly meant by “public

right.”

     Nothing    about    Lilly’s   holding   means    that   voters,   as

individuals, do not have an interest sufficient for vindication under

this statute — quite the opposite. The first challenger in Lilly was

himself an individual voter — and his individual assertion of the

public right was both permissible (the relevant point here) and had

preclusive effect on the second set of challengers (the key point in

Lilly). Id. at 400 (1), 404-405 (2) (c). Indeed, we have held in other

contexts that voting rights are individually cognizable for litigation

purposes, even if they are shared among the general public. See

Manning v. Upshaw, 204 Ga. 324, 326-327 (2) (49 SE2d 874) (1948)

(plaintiff, as a “citizen and a voter” of Alpharetta, may maintain a

petition for mandamus to compel the mayor and city council

members to call for an election to elect their successors: “[i]t cannot

be said that this is not a personal right, the denial of which would

be an injury as an infringement of that right”).

                                   23
     Thus, Camp, as an elector of Douglas County, has such a

substantial right — and the superintendent’s legally erroneous

decision to allow Williams to remain on the ballot prejudiced that

right. We therefore reverse the decision of the superior court, and

remand for further proceedings consistent with this opinion.

     Judgment reversed and case remanded with direction. All the
Justices concur.




                                24
     BETHEL, Justice, concurring.

     I join the opinion of the Court in full.

     I write separately to note and address a September 28, 2022,

filing in this Court by the Board and Kidd, which they styled as a

“Notice to Court.” While acknowledging that the information

contained therein is not part of the record in the case and thus does

not provide a basis for the Court’s decision, the Notice indicates that

before placing Williams on the ballot, the Board sought guidance

from the Elections Division of the Georgia Secretary of State’s office,

and was advised that “allowing . . . Williams’s candidacy was the

appropriate course of action given the novel situation and lack of

clear guidance in state statutes.” The Notice states that “[t]he Board

therefore took its obligations seriously . . . .”

     I accept the representations made by the Board and Kidd

through their counsel (who are officers of the Court) and appreciate

the difficulty that government agencies often have in the absence of

a statute or court decision expressly on point. I also trust that the

Court’s opinion in this case will provide sufficient guidance in any

                                    25
future such situation and will reinforce that, for a government entity

whose authority on the relevant point is purely a creature of statute,

the absence of statutory authority is the absence of legal authority

to act.

     I am authorized to state that Chief Justice Boggs, Presiding

Justice Peterson, Justice Warren, and Justice Colvin join in this

concurrence.




                                 26